DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-10 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Templeton US 20140153241.

    PNG
    media_image1.png
    473
    575
    media_image1.png
    Greyscale

Regarding claim 1, Templeton US 20140153241 discloses a display apparatus comprising:
a printed circuit board (PCB) (300 in Fig. 2f) comprising a rear surface (bottom surface of 300 shown in Fig. 8b) and a mounting surface (top surface of 300 on which 304 is mounted as depicted in Fig. 8b) on which a plurality of light emitting diodes (LEDs) (304 in Fig. 8b) for emitting light in a first direction (z in annotated Fig. 6e) are mounted and which opposes the rear surface (bottom surface of 300);
a frame (202/) configured to support rear surface of the PCB (300); and a chassis (102) coupled to the frame (202),
wherein the frame (202) further comprises:
a layered portion (230/552 see [0099] and annotated Fig. 6e) which overlaps the rear surface (bottom surface of 300) of the PCB (300), and
an extending portion (512 in Fig. 6e/ portion of 552 between a and b in annotated Fig. 6e) which protrudes outward from the layered portion (230/552), forms an edge of the frame (202), and extends along a periphery of the layered portion (230/552) so that a length of the frame (202) in a second direction (x in annotated Fig. 6e) perpendicular to the first direction (z) is longer than a length of the PCB (300) in the second direction (as depicted in Fig. 6e 528 which is part of 202 see [0085] is shown extending past an edge of 300 and so does 552), and 
wherein the layered portion (230/552) and the extending portion (portion of 552 between a and b) form a planar surface of the frame (202).

Regarding claim 2, Templeton discloses the display apparatus of claim 1, wherein a length of the frame (202) in a third direction (-z in annotated Fig. 6e) perpendicular to the second direction (x) is longer than a length of the PCB (300) in the third direction (as depicted in Fig. 6e).

Regarding claim 3, Templeton discloses the display apparatus of claim 1, wherein one end (at a in annotated Fig. 6e) of the frame (202) in the second direction (x) is arranged to correspond to one end (at a in annotated Fig. 6e) of the PCB (300) in the second direction (x), and an other end (at b in annotated Fig. 6e) of the frame (202) in the second direction (x) is arranged outward of an other end (at another a in annotated Fig. 6e) of the PCB (300) in the second direction (x).

Regarding claim 4, Templeton discloses the display apparatus of claim 2, wherein one end (at c in annotated Fig. 6e) of the frame (202/

Regarding claim 8, Templeton discloses the display apparatus of claim 1, wherein the extending portion (portion of 552 between a and b in annotated Fig. 6e) is arranged at an outside of the PCB (300) in the second direction (x as depicted in Fig. 6e).

Regarding claim 9, Templeton discloses the display apparatus of claim 1, wherein the extending portion (portion of 552 between a and b in annotated Fig. 6e) is one of extending portions (portion of 552 between a and b in annotated Fig. 6e) disposed at an outside of one end of the PCB (300) and an outside of an other end of the PCB (300) in the second direction (x), respectively.

Regarding claim 10, Templeton discloses the display apparatus of claim 1, wherein the extending portion (portion of 552 between a and b in annotated Fig. 6e) is disposed at an outside of the PCB (300) in a third direction (-z as depicted in annotated Fig. 6e) perpendicular to the second direction (x).

Regarding claim 21, Templeton discloses the display apparatus of claim 1, wherein the layered portion (230/552) overlaps an entirety of the rear surface of the PCB (300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton as applied to claim 3 above.

Regarding claim 5, Templeton discloses the display apparatus of claim 3, wherein the other end of the frame (202) in the second direction is arranged outward of the other end of the PCB (300) in the second direction by a distance.
Templeton does not explicitly disclose that the distance is of about 20 micrometers.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the distance of Templeton such that it be of 20 micrometers, in order to reduce overall size, since such a modification would have involved a mere change in the size of a component. A 

Regarding claim 6, Templeton discloses the display apparatus of claim 5, wherein the frame (202) has a thickness of about 3 mm.
Templeton does not explicitly disclose that the thickness is of about 3 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the thickness of Templeton frame such that it be of about 3 mm, in order to reduce overall size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 7, Templeton discloses the display apparatus of claim 6, wherein the PCB (300) has a thickness.
Templeton does not explicitly disclose that the PCB thickness is of about 0.7 mm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the thickness of Templeton PCB such that it be of about 0.7 mm, in order to reduce overall size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 16, Templeton discloses a plurality of printed circuit boards (PCBs) (300 in Fig. 1a and 2f), each of the PCBs comprising a rear surface (bottom surface of 300 shown in Fig. 8b) and a mounting surface (top surface of 300 on which 304 is mounted as depicted in Fig. 8b) which is opposite to the rear surface (bottom surface of 300) and on which a plurality of light emitting diodes (LEDs) (304 in Fig. 8b) for emitting light in a first direction are mounted (z direction in annotated Fig. 6e), the PCBs (300) including a first PCB (300) and a second PCB (other 300) arranged in line with each other in a second direction perpendicular to the first direction (x or y direction in annotated Fig. 6e; as depicted in Fig. 1a); 
a plurality of frames (202 in Fig. 2f) including a first frame (202) configured to support the first PCB (300) and a second frame (other 202) configured to support the second PCB (other 300); and 
a chassis (102 in Fig. 1a) coupled to the plurality of frames (202), 
wherein each of the first frame (202) and the second frame (other 202) comprises:
a layered portion (230/552 see [0099] and annotated Fig. 6e) which overlaps the rear surface of the plurality of PCBs (300), respectively, and
an extending portion (portion of 552 between a and b in annotated Fig. 6e) which protrudes outward from the layered portion (230/552), forms an edge of a corresponding frame (202), and extends along a periphery of the layered portion (230/552), wherein the layered portion (230/552) and the extending portion (portion of 552 between a and b) form a planar surface of the corresponding frame (202 as depicted in Fig. 6e), and
202) and the second frame (other 202) are adjacent to each other in the second direction, and the first PCB (300) and the second frame (other 202) are spaced apart from each other in the second direction (x direction as depicted in Fig. 1a) by a distance corresponding to a length of the extending portion.
Templeton does not explicitly disclose that the first PCB (300) and the second frame (other 202) are spaced apart from each other in the second direction (x direction as depicted in Fig. 1a) by a distance corresponding to a length of the extending portion.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the distance of Templeton such that it correspond to a length of the extending portion, in order to reduce overall size, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 17, Templeton discloses the display apparatus of claim 16, wherein the first PCB (300) and the second PCB (other 300) are spaced apart from each other by a distance.
Templeton does not explicitly disclose that the distance is of about 20 micrometers.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to change the size of the distance of Templeton such that it be of 20 micrometers, in order to reduce overall size, since such 

Regarding claim 18, Templeton discloses the display apparatus of claim 16, wherein the plurality of LEDs (304) are mounted on the first PCB (300) and the second PCB (other 300) to be spaced apart from each other at a predetermined interval in the second direction from one end of the first PCB (300) to an other end of the first PCB (300) and one end of the second PCB (other 300) to an other end of the second PCB (other 300 as depicted in Fig. 1a); 
the other end of the first PCB (300) is adjacent to the one end of the second PCB (other 300); and 
a distance between a first LED (304) mounted at a nearest position to the other end of the first PCB (300) and a second LED (other 304) mounted at a nearest position to the one end of the second PCB (other 300) is equal to the predetermined interval (as depicted in Fig. 1a).

Regarding claim 19, Templeton discloses the display apparatus of claim 16, further comprising: 
a third PCB (third 300), among the plurality of PCBs (300), that is arranged in line with the first PCB (300) in a third direction perpendicular to the second direction (as depicted in Fig. 1a); and 
.

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton as applied to claim 1 above, and further in view of In US 20130170116.

Regarding claim 11, Templeton discloses the display apparatus of claim 1, wherein the frame (202) includes a contact surface (top surface of 202 in Fig. 3a) coming into contact with the PCB (300) and a receiving portion (receptacle of 202 in Fig. 3a and 6e) formed in the contact surface (top surface of 202) and configured to receive at least one portion of (552 in Fig. 8b).
Templeton does not explicitly disclose an adhesive member that bonds the frame to the PCB.
However, In US 20130170116 discloses an adhesive member (45 in Fig. 2) that bonds the frame (85) to the PCB (20a see [0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have Templeton further include an adhesive member that bonds the frame to the PCB, as taught by In, in order to further secure the PCB to the frame.

Regarding claim 12, Templeton in view of In discloses the display apparatus of claim 11, wherein the receiving portion (receptacle of 202 in Fig. 3a of Templeton) is formed at a central portion of the contact surface (top surface of 202 in Fig. 3a of Templeton), and provided to penetrate between the contact surface (top surface of 202 of Templeton) and an opposite surface (rear surface of 202 of Templeton) of the contact surface (as depicted in Fig. 3a of Templeton).

Regarding claim 13, Templeton in view of In discloses the display apparatus of claim 11, wherein the receiving portion (receptacle of 202 in Fig. 3a of Templeton) includes a receiving groove (groove of 202 in Fig. 3a of Templeton), and the frame (202 of Templeton) further includes an adhesion surface connected to the receiving groove and on which the frame is bonded to the PCB (300 of Templeton) through the adhesive member (45 of In).

Regarding claim 14, Templeton in view of In discloses the display apparatus of claim 13, wherein the adhesion surface is provided at a height lower than a height of the contact surface (top surface of 202 in Fig. 3a of Templeton).

Regarding claim 15, Templeton in view of In discloses the display apparatus of claim 13, wherein the adhesion surface is arranged at a central portion of the contact surface (top surface of 202 in Fig. 3a of Templeton), and the receiving groove (groove of 202 in Fig. 3a of Templeton) is one of receiving grooves that are arranged at opposite ends of the adhesion surface.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Templeton US 20140153241 in view of Kamata US 20130135539.

Regarding claim 20, Templeton discloses a display apparatus comprising: 
a board (300 in Fig. 2f) comprising a mounting surface (top surface of 300 on which 304 is mounted as depicted in Fig. 8b), on which a plurality of light emitting diodes (LEDs) (304 in Fig. 8b) are mounted for emitting light in a first direction (z direction in annotated Fig. 6e), and a rear side provided in a rectangular shape including four sides (as depicted in Fig. 2f); 
a frame (202 in Fig. 2f) configured to support a rear surface of the board (300) on the rear side (bottom surface of 300 shown in Fig. 8b) thereof; and 
a chassis (102 in Fig. 1a) coupled to the frame (202), wherein the frame (202) includes: 
a layered portion (230/552 see [0099], depicted in Fig. 3e and annotated 6e) that is layered with the rear surface of the board (300), and 
an extending portion (portion of 552 between a and b in annotated Fig. 6e) forming an edge of the frame (202) and laterally extending from the layered portion (230/552) to be arranged along a periphery of the layered portion (230/552) at an outside of the board (300), wherein the layered portion (230/552) and the extending portion (portion of 552 between a and b in annotated Fig. 6e) form a planar surface (as depicted in annotated Fig. 6a) of the frame (202), and 
portion of 552 between a and b in annotated Fig. 6e) is arranged at the outside of at least one of the four sides of the board (300 as depicted in annotated Fig. 6e).
Templeton does not explicitly disclose that the board comprises: a glass substrate, and a TFT layer on which the plurality of LEDs are mounted and which is formed on the glass substrate.
However, Kamata US 20130135539 discloses a board comprises: a glass substrate (glass substrate see [0038]), and a TFT layer on which a plurality of LEDs are mounted and which is formed on a glass substrate (see [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the board comprise a glass substrate and a TFT layer on which the plurality of LEDs are mounted and which is formed on the glass substrate, as taught by Kamata, in order to provide switching components for the display apparatus and improve image quality.

Response to Arguments
Applicant’s arguments, see Pg. 8-12, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in view of the previous interpretation Templeton.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of Templeton.

not a part of the frame 202 on which the PCB is disposed.

The Examiner respectfully disagrees. 
As depicted in Fig. 6e reference number 528 extend or protrudes from portion 230 of frame 202 and latches with portion 512 of louver 500. As indicated in [0085] the louver locking flange 528 is on the frame 202 and louver flange 512 of louver 500 is deflected outward over the louver locking flange 528 of the frame 202 to allow the barb 522 of louver flange 512 to pass flange 528 of the frame 202. Therefore 528 is part of the frame 202.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841